DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) filed November 25, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The non-patent literature documents cited in the IDS have not been considered because no copies of the cited documents have been provided.
The information disclosure statements submitted on November 1, 2021, and April 4, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 9-10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3, 9, and 14, there is insufficient written description for a hockey-stick blade that includes a plurality of ribs positioned between the upper and lower core elements as recited in claims 3 and 14, or a plurality of ribs positioned between each pair of vertically neighboring core elements as recited in claim 9, in combination with a first reinforcing element positioned on an upper core element and on a second reinforcing element that is positioned on a lower core element, as recited in independent claims 1, 7, and 14. The specification does not appear to describe an embodiment that combines core elements, reinforcing elements, and ribs in the combination claimed, including a plurality of ribs positioned between the upper and lower core elements or between each neighboring pair of core elements (since the disclosure describes only one rib positioned between each neighboring pair of core elements) and the first reinforcing element positioned on the second reinforcing element (since the disclosure describes the ribs intervening between first and second reinforcing elements). Figs. 2-3 show first and second reinforcing elements (50, 52) positioned on upper and lower core elements (30, 32) and one rib (40) positioned between these two core elements (30, 32), as described at para. 0016 of the specification. The specification does not describe a plurality of ribs positioned between the two core elements (30, 32). Moreover, as shown in Figs. 2-3, when a rib (40) is positioned between the core elements (30, 32) on which the first and second reinforcing elements (50, 52) are positioned (as recited in claims 3, 9, and 14), the first reinforcing element (50) does not appear to be positioned on the second reinforcing element (52) as required by the respective independent claims, due to the intervening rib (40). Although claims 3, 9, and 14 are original claims in this application, the examiner notes that the language of the claims themselves does not adequately describe the claimed invention such that one of ordinary skill in the art could recognize what is claimed. See MPEP 2163.03.V. Claim 10 is rejected in view of its dependency from claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 7, and 12, the scope of the limitations “wherein a first reinforcing element is positioned … only on a portion of a second reinforcing element” (claims 1 and 12, lines 8-10) and “wherein a first reinforcing element is positioned … on a second reinforcing element” (claim 7, lines 8-9) are unclear, because the specification and drawings do not appear to show or describe a first reinforcing element being “positioned on” a second reinforcing element. Due to the lack of correspondence between the specification and the claims, it is unclear what configuration of the first reinforcing element with respect to the second reinforcing element is being claimed. See MPEP 2173.03. As shown in the illustrated embodiment in Figs. 2-3, the first and second reinforcing elements (50, 52) are separated by a rib (40), such that the first reinforcing element (50) would not appear to be “positioned on” the second reinforcing element (52). Although the specification states that the ribs may be omitted (para. 0016), in which case the first reinforcing element might be considered to be positioned on the second reinforcing element, the dependent claims explicitly include the ribs (see claims 3, 9, and 14), which suggests that the phrase “positioned … on” in independent claims 1, 7, and 12 may carry some different meaning that is not clear when considered in light of Applicant’s disclosure. For the purpose of examination, the phrase “positioned … on” will be broadly interpreted for consistency with the dependent claims to include the possibility of intervening elements between the first and second reinforcing elements.
Regarding claims 3, 9, and 14, it is unclear what configuration of core elements, reinforcing elements, and ribs is being claimed. As discussed above, independent claims 1, 7, and 12 each require that the first reinforcing element is positioned on the upper core element, the second reinforcing element is positioned on the lower core element, and the first reinforcing element is positioned on the second reinforcing element. Dependent claims 3, 9, and 14 each require that a plurality of ribs are positioned between two core elements (in claims 3 and 14, “the core elements”, presumably referring to the upper and lower core elements; and in claim 9, between “each pair” of neighboring core elements) running longitudinally from the toe region toward the heel region. As discussed above, the specification does not appear to describe an embodiment that combines core elements, reinforcing elements, and ribs in the combination claimed. Due to the lack of correspondence between the specification and the claims, it is unclear what configuration of core elements, reinforcing elements, and ribs is being claimed. See MPEP 2173.03. For the purpose of examination, the recitation of a plurality of ribs will be interpreted in view of Applicant’s disclosure as including a single rib positioned between the upper and lower core elements (in claims 3 and 14) or between each neighboring pair of core elements (in claim 9). 
Regarding claims 5 and 16, it is unclear whether “one reinforcing element” in line 1 and “another reinforcing element” in line 2 refer to the first and second reinforcing elements recited in claims 1 and 12, respectively, or if these are additional elements. Similarly, regarding claim 11, it is unclear whether “another reinforcing element” in line 2 refers to the other of the first and second reinforcing elements recited in claim 7, or if this is an additional element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Xun et al. (US Patent Pub. 2013/0116070, hereinafter Xun).
Regarding claim 1, Xun discloses a hockey stick blade (10, Figs. 1-2; para. 0036) including a front face (17) and a rear face (19) spaced from the front face (17) in a lateral direction, comprising: a heel region (12); a toe region (14) spaced from the heel region (12) in a longitudinal direction; a mid-region (see Fig. 1) located between the heel region (12) and the toe region (14); and an upper core element (upper core portion 50, Fig. 2; para. 0041) and a lower core element (middle core portion 54) positioned between the front face (17) and the rear face (19), wherein a first reinforcing element (fiber-reinforced strip 70, Figs. 2 and 4; para. 0044) is positioned directly on a lower surface, a front face (22), and a rear face (24) of the upper core element (50; para. 0044, lines 1-9) and only on a portion of a second reinforcing element (i.e., only on a middle portion of second fiber-reinforced strip 72, with or without intervening supplemental strip 94, and not on folded end portions 80 and 88 of strip 72; see Fig. 2), and the second reinforcing element (72) is positioned directly on an upper surface, a front face (22), and a rear face (24) of the lower core element (54; para. 0044, lines 1-9). 
Regarding claim 2, Xun further teaches the core elements (50, 54, Fig. 2) are spaced apart from one another in a vertical direction (by channel 30, reinforcing strips 70, 72, and supplemental strip 94).
Regarding claim 3, Xun further teaches a plurality of structural ribs (supplemental fiber-reinforced strips 94, 96; para. 0044, lines 22-26; para. 0048, lines 1-6) positioned between core elements (50, 54, and 52) running longitudinally from the toe region (14) toward the heel region (12; see Figs. 1, 2, and 4). See note on claim interpretation in the rejection under 35 USC 112(b) above.
Regarding claim 4, Xun further teaches the first and second reinforcing elements (70, 72) comprise fiber-reinforced plies (para. 0044, lines 1-2, “strips of fiber-reinforced material”).
Regarding claim 5, Xun further teaches (Fig. 17; para. 0070) one reinforcing element (i.e., one of the reinforcing elements 70, 72, 74, and 76, Fig. 2, in one of the reinforced channels 602, 604, Fig. 17) has a length in a longitudinal direction that is greater than a length of another reinforcing element in the longitudinal direction (i.e., another of the reinforcing elements 70, 72, 74, 76, Fig. 2, in the other of the reinforced channels 602, 604, Fig. 17). See para. 0070, lines 6-14, “The hockey stick blade 600 is structurally and functionally similar to the hockey stick blade of Figs. 1-4, having the foam core 20 defining upper and lower channels 602, 604 for receipt of one or more reinforcing strips therein. … However, in this embodiment, the lower channel 604 continues into the heel region 12, while the upper channel 602 does not continue into the heel region 12 …” Also see para. 0072, lines 1-5: “Optionally, the lower reinforced channel 604 defines a length greater than the length of the upper reinforced channel 602. Further optionally, the upper reinforce channel 602 defines a length greater than the length of the lower reinforced channel 604.”
	Regarding claim 6, Xun further teaches the first and second reinforcing elements (70, 72) are contained within the blade (10; see Fig. 2).
Regarding claim 7, Xun discloses a hockey stick blade (10, Figs. 1-2; para. 0036) including a front face (17) and a rear face (19) spaced from the front face (17) in a lateral direction, comprising: a heel region (12); a toe region (14) spaced from the heel region (12) in a longitudinal direction; a mid-region (see Fig. 1) located between the heel region (12) and the toe region (14); and a plurality of core elements (upper core portion 50, middle core portion 54, and lower core portion 52; para. 0041) positioned between the front face (17) and the rear face (19), wherein the plurality of core elements includes at least an upper core element (upper core portion 50, Fig. 2; para. 0041) and a lower core element (middle core portion 54), wherein a first reinforcing element (fiber-reinforced strip 70, Figs. 2 and 4; para. 0044) is positioned directly on a lower surface, a front face (22), and a rear face (24) of the upper core element (50; para. 0044, lines 1-9) and on a second reinforcing element (i.e., only on a middle portion of second fiber-reinforced strip 72, with or without the intervening supplemental strip 94, and not on folded end portions 80 and 88 of strip 72; see Fig. 2), and the second reinforcing element (72) is positioned on an upper surface, a front face (22), and a rear face (24) of the lower core element (54; para. 0044, lines 1-9).
Regarding claim 8, Xun further teaches the core elements (50, 54, Fig. 2) are spaced apart from one another in a vertical direction (by channel 30, reinforcing strips 70, 72, and supplemental strip 94).
Regarding claim 9, Xun further teaches a plurality of ribs (supplemental fiber-reinforced strips 94, 96; para. 0044, lines 22-26; para. 0048, lines 1-6), with one of the ribs (94, 96) positioned between each pair of vertically neighboring core elements (50, 54, and 52) running longitudinally from the toe region (14) toward the heel region (12; see Figs. 1, 2, and 4). See note on claim interpretation in the rejection under 35 USC 112(b) above.
Regarding claim 10, Xun further teaches the blade includes at least four core elements (Fig. 16; para. 0041, lines 3-4; para. 0068) separated by at least three ribs (para. 0068, lines 3-7; supplemental strips 92 and 94 as shown in Fig. 2, plus additional supplemental strip 556 shown in Fig. 16).
Regarding claim 11, Xun further teaches (Fig. 17; para. 0070) one of the reinforcing elements (i.e., one of the reinforcing elements 70, 72, 74, and 76, Fig. 2, in one of the reinforced channels 602, 604, Fig. 17) has a length in a longitudinal direction that is greater than a length of another reinforcing element in the longitudinal direction (i.e., another of the reinforcing elements 70, 72, 74, 76, Fig. 2, in the other of the reinforced channels 602, 604, Fig. 17). See para. 0070, lines 6-14, and para. 0072, lines 1-5.
Regarding claim 12, Xun discloses a hockey stick blade (10, Figs. 1-2; para. 0036) including a front face (17) and a rear face (19) spaced from the front face (17) in a lateral direction, comprising: a heel region (12); a toe region (14) spaced from the heel region (12) in a longitudinal direction; a mid-region (see Fig. 1) located between the heel region (12) and the toe region (14); and an upper core element (upper core portion 50, Fig. 2; para. 0041) and a lower core element (middle core portion 54) positioned between the front face (17) and the rear face (19), wherein a first reinforcing element (fiber-reinforced strip 70, Figs. 2 and 4; para. 0044) is positioned on a lower surface, a front face (22), and a rear face (24) of the upper core element (50; para. 0044, lines 1-9) and only on a portion of a second reinforcing element (i.e., only on a middle portion of second fiber-reinforced strip 72, with or without supplemental strip 94, and not on folded end portions 80 and 88 of strip 72; see Fig. 2), and the second reinforcing element (72) is positioned on an upper surface, a front face (22), and a rear face (24) of the lower core element (54; para. 0044, lines 1-9). 
Regarding claim 13, Xun further teaches the core elements (50, 54, Fig. 2) are spaced apart from one another in a vertical direction (by channel 30, reinforcing strips 70, 72, and supplemental strip 94).
Regarding claim 14, Xun further teaches a plurality of structural ribs (supplemental fiber-reinforced strips 94, 96; para. 0044, lines 22-26; para. 0048, lines 1-6) positioned between core elements (50, 54, and 52) running longitudinally from the toe region (14) toward the heel region (12; see Figs. 1, 2, and 4). See note on claim interpretation in the rejection under 35 USC 112(b) above.
Regarding claim 15, Xun further teaches the first and second reinforcing elements (70, 72) comprise fiber-reinforced plies (para. 0044, lines 1-2, “strips of fiber-reinforced material”).
Regarding claim 16, Xun further teaches (Fig. 17; para. 0070) one reinforcing element (i.e., one of the reinforcing elements 70, 72, 74, and 76, Fig. 2, in one of the reinforced channels 602, 604, Fig. 17) has a length in a longitudinal direction that is greater than a length of another reinforcing element in the longitudinal direction (i.e., another of the reinforcing elements 70, 72, 74, 76, Fig. 2, in the other of the reinforced channels 602, 604, Fig. 17). See para. 0070, lines 6-14, and para. 0072, lines 1-5.
	Regarding claim 17, Xun further teaches the first and second reinforcing elements (70, 72) are contained within the blade (10; see Fig. 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, and 9 of U.S. Patent No. 9,039,549 in view of Xun. 
Regarding claim 1, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, a first reinforcing element, and a second reinforcing element. Patent claim 9 further recites a plurality of core elements, with the reinforcing elements positioned on the core elements. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on a lower surface and front and rear faces of an upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned directly on an upper surface and front and rear faces of a lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 1 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 2 are further taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claim 3 are recited in patent claim 4. The limitations of claim 4 are recited in patent claim 2. The limitations of claims 5 and 6 are recited in patent claim 1.
Regarding claim 7, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, a first reinforcing element, and a second reinforcing element. Patent claim 9 further recites a plurality of core elements, with the reinforcing elements positioned on the core elements. The patent claims do not recite the particular location of the first reinforcing element as being positioned on a lower surface and on a front face or a rear face of an upper core element and the second reinforcing element, and the second reinforcing element being positioned on an upper surface and on a front face or a rear face of a lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 7 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 8 are further taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claim 9 are recited in patent claim 4. The limitations of claim 10 are further taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claim 11 are recited in patent claim 1.
Regarding claim 12, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, a first reinforcing element, and a second reinforcing element. Patent claim 9 further recites a plurality of core elements, with the reinforcing elements positioned on the core elements. The patent claims do not recite the particular location of the first reinforcing element as being positioned on a lower surface and on front and rear faces of an upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned on an upper surface and on front and rear faces of a lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 12 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 13 are further taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claim 14 are recited in patent claim 4. The limitations of claim 15 are recited in patent claim 2. The limitations of claims 16 and 17 are recited in patent claim 1.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,868,038 in view of Xun. 
Regarding claim 1, patent claims 1, 5, and 8 each recite a hockey stick blade including a heel region, a toe region, a mid-region, first/upper and second/lower core elements, a first reinforcing element positioned directly on a lower surface of the first/upper core element, and a second reinforcing element positioned directly on an upper surface of the second/lower core element. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on front and rear faces of the first/upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned directly on front and rear faces of the second/lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 1 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 2 are recited in patent claims 2 and 9. The limitations of claim 3 are recited in patent claims 3 and 8. The limitations of claim 4 are taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claim 5 are recited in patent claim 6. The limitations of claim 6 are recited in patent claims 7 and 10. 
Regarding claim 7, patent claims 1, 5, and 8 each recite a hockey stick blade including a heel region, a toe region, a mid-region, first/upper and second/lower core elements, a first reinforcing element positioned directly on a lower surface of the first/upper core element, and a second reinforcing element positioned directly on an upper surface of the second/lower core element. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on a front or rear face of the first/upper core element and on the second reinforcing element, and the second reinforcing element being positioned on a front or rear face of the second/lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 7 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 8 are recited in patent claims 2 and 9. The limitations of claim 9 are recited in patent claims 3 and 8. The limitations of claim 10 are recited in patent claim 4. The limitations of claim 11 are recited in patent claim 6.
Regarding claim 12, patent claims 1, 5, and 8 each recite a hockey stick blade including a heel region, a toe region, a mid-region, first/upper and second/lower core elements, a first reinforcing element positioned on a lower surface of the first/upper core element, and a second reinforcing element positioned on an upper surface of the second/lower core element. The patent claims do not recite the particular location of the first reinforcing element as being positioned on front and rear faces of the first/upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned on front and rear faces of the second/lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 12 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the locations taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 13 are recited in patent claims 2 and 9. The limitations of claim 14 are recited in patent claims 3 and 8. The limitations of claim 15 are taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claim 16 are recited in patent claim 6. The limitations of claim 17 are recited in patent claims 7 and 10. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,350,470 in view of Xun. 
Regarding claim 1, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned directly on a lower surface and directly on front and rear faces of the upper core element, and a second reinforcing element positioned directly on an upper surface and directly on front and rear faces of the lower core element. The patent claims do not recite the first reinforcing element being positioned only on a portion of the second reinforcing element. As noted above in the rejection of claim 1 under 35 USC 112(b), the scope of this limitation is unclear. See note on claim interpretation in the rejection under 35 USC 112(b) above. As best understood by the examiner in view of the issues under 35 USC 112(b), the claimed configuration of the first and second reinforcing elements is taught by Xun, as set forth above in the rejection of claim 1 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first reinforcing element on only a portion of the second reinforcing element, as taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claims 2 and 3 are recited in patent claims 2 and 3, respectively. The limitations of claim 4 are taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claims 5 and 6 are recited in patent claims 5 and 6, respectively. 
Regarding claim 7, patent claim 7 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned on a lower surface and directly on a front face or a rear face of the upper core element, and a second reinforcing element positioned on an upper surface and a front face or a rear face of the lower core element. The patent claims do not recite the first reinforcing element being positioned on the second reinforcing element. As noted above in the rejection of claim 7 under 35 USC 112(b), the scope of this limitation is unclear. See note on claim interpretation in the rejection under 35 USC 112(b) above. As best understood by the examiner in view of the issues under 35 USC 112(b), the claimed configuration of the first and second reinforcing elements is taught by Xun, as set forth above in the rejection of claim 7 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first reinforcing element on the second reinforcing element, as taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claims 8-11 are recited in patent claims 8-11, respectively.
Regarding claim 12, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned on a lower surface and on front and rear faces of the upper core element, and a second reinforcing element positioned on an upper surface and on front and rear faces of the lower core element. The patent claims do not recite the first reinforcing element being positioned only on a portion of the second reinforcing element. As noted above in the rejection of claim 12 under 35 USC 112(b), the scope of this limitation is unclear. See note on claim interpretation in the rejection under 35 USC 112(b) above. As best understood by the examiner in view of the issues under 35 USC 112(b), the claimed configuration of the first and second reinforcing elements is taught by Xun, as set forth above in the rejection of claim 12 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first reinforcing element on only a portion of the second reinforcing element, as taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claims 13 and 14 are recited in patent claims 2 and 3, respectively. The limitations of claim 15 are taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claims 16 and 17 are recited in patent claims 5 and 6, respectively. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9 of U.S. Patent No. 10,864,419 in view of Xun. 
Regarding claim 1, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned on a lower surface of the upper core element, and a second reinforcing element positioned on an upper surface of the lower core element. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on front and rear faces of the upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned directly on front and rear faces of the lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 1 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 2 are recited in patent claim 6. The limitations of claim 3 are recited in patent claim 5. The limitations of claim 4 are recited in patent claim 3. The limitations of claim 5 are recited in patent claims 7 and 9. The limitations of claim 6 appear to be inherent to the structure recited in patent claim 1 (since the first and second reinforcing elements positioned on lower and upper surfaces of upper and lower core elements would appear to be necessarily contained within the blade); if there is any doubt regarding the examiner’s conclusion with respect to inherency, then the examiner notes that the limitations of claim 6 are further taught by Xun, as set forth above in the rejection under 35 USC 102. 
Regarding claim 7, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned on a lower surface of the upper core element, and a second reinforcing element positioned on an upper surface of the lower core element. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on a front face or a rear face of the upper core element and on the second reinforcing element, and the second reinforcing element being positioned on a front face or a rear face of the lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 7 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 8 are recited in patent claim 6. The limitations of claim 9 are recited in patent claim 5. The limitations of claim 10 are further taught by Xun, as set forth above in the rejection under 35 USC 102. The limitations of claim 11 are recited in patent claims 7 and 9.
Regarding claim 12, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned on a lower surface of the upper core element, and a second reinforcing element positioned on an upper surface of the lower core element. The patent claims do not recite the particular location of the first reinforcing element as being positioned on front and rear faces of the upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned on front and rear faces of the lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above in the rejection of claim 12 under 35 USC 102. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 13 are recited in patent claim 6. The limitations of claim 14 are recited in patent claim 5. The limitations of claim 15 are recited in patent claim 3. The limitations of claim 16 are recited in patent claims 7 and 9. The limitations of claim 17 appear to be inherent to the structure recited in patent claim 1 (since the first and second reinforcing elements positioned on lower and upper surfaces of upper and lower core elements would appear to be necessarily contained within the blade); if there is any doubt regarding the examiner’s conclusion with respect to inherency, then the examiner notes that the limitations of claim 17 are further taught by Xun, as set forth above in the rejection under 35 USC 102. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 23, 2022/